Citation Nr: 1130629	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010). 

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service from working around aircraft.  His DD Form-214 reflects that he served with a fighter squadron, and that his military occupational specialty (MOS) civilian equivalent was motor generator repairman.  His exposure to substantial noise trauma in service is not in dispute. 

VA audiometry puretone thresholds show that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385; it is not in dispute that he has a bilateral hearing loss disability.  What he must still show to substantiate the claim of service connection for bilateral hearing loss is that such disability is related to the noise trauma in service (or is somehow otherwise related to service).

A hearing loss disability was not noted in service, and the earliest records associated with the claims file noting hearing loss complaints are dated in April 2006 (29 years postservice).  In such circumstance, the matter of a nexus between a current hearing loss disability and remote noise trauma is a medical question that requires medical guidance.  

A review of the record found that the medical evidence in this matter is inadequate, and that further development to secure an adequate nexus opinion is necessary.  Specifically, on April 2007 VA audiological evaluation (without review of the Veteran's claims file), the provider indicated that it was commonly accepted in Audiology that hearing loss [due to noise trauma] has its onset at the time of the acoustic trauma, or soon afterwards, but not years later.  In a June 2007 addendum (upon review of the Veteran's claims file) the audiologist further opined, in essence, that because the Veteran's hearing was documented as within normal limits bilaterally at separation from service, it was his clinical opinion that the Veteran's hearing loss was not the result of, or caused by, military service.  

There is well-established legal precedent (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) that a hearing loss disability (as defined in 38 C.F.R. § 3.385) need not be shown by audiometric testing during service in order to establish service connection for such disability.  Therefore, he VA audiologist's opinion is inadequate.  The audiologist did not provide any further explanation of rationale for the conclusion offered (and did not cite to any supporting medical texts/treatises).  Hence, that opinion is inadequate.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any pertinent treatment records that remain outstanding, but indicated in a March 2007 statement, that he did not have any additional evidence to submit, development for treatment records is not necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current bilateral hearing loss disability is related to his service/exposure to noise trauma therein.  

Noting that it is well-established that hearing loss disability need not be documented in service in order to establish service connection for such disability, the examiner must explain the rationale for the opinion in detail.  If the Veteran's hearing loss disability is determined to be unrelated to his service, the rationale must explain why such disability is unrelated to noise trauma in service, and identify the [nonservice-related] etiology for the hearing loss considered more likely (with explanation why that is so, citing to factual data and supporting medical literature, as appropriate)..

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

